Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2006

In Re: Don Richards
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5516




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Don Richards " (2006). 2006 Decisions. Paper 1099.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1099


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-23                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                        NO. 05-5516
                                     ________________

                              IN RE: DON RICHARDS
                                           Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
                    United States District Court for the Virgin Islands
                      (Related to D.V.I. Civil No. 01-cv-00212 )
                     _____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                   January 27, 2006

      Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES.

                                  Filed May 16, 2006
                                _____________________

                                      OPINION
                               _______________________

PER CURIAM.

              Don Richards petitions for a writ of mandamus directing the District Court

of the Virgin Islands to rule on his pending 28 U.S.C. § 2255 motion to vacate or correct

his conviction. As the District Court denied the § 2255 motion on April 26, 2006, we will

deny the instant petition as moot.